                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 ANNE KEHOE,

                 Plaintiff,
                                                        No. 19-CV-2495 (RDM)
         v.

 DONALD J. TRUMP, et al.,

                 Defendants.


                                   MEMORANDUM OPINION

        Anne Marie Kehoe, purports to petition for a writ of habeas corpus on behalf of Kirstjen

Nielsen. It is well-established, however, that a litigant may assert only her own legal rights and

interests and cannot rest a claim to relief on the legal rights or interests of third parties, except in

unusual circumstances not present here. See Singleton v. Wulff, 428 U.S. 106, 113–14 (1976);

Warth v. Seldin, 422 U.S. 490, 499 (1975). In her petition, Kehoe alleges no facts suggesting

that she has standing to proceed on behalf of Kirstjen Nielsen or that she has a personal stake in

the case. She has, therefore, failed to satisfy a threshold jursidictional requirement for pursuing

this legal action. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992) (opining that “[a]t

the pleading stage, general factual allegations of injury resulting from the defendant’s conduct

may suffice” to establish federal jurisdiction). The Court will, accordingly, dismiss the action

sua sponte for lack of subject-matter jurisdiction.

        A separate order will issue.

                                                        /s/ Randolph D. Moss
                                                        RANDOLPH D. MOSS
                                                        United States District Judge

Date: August 26, 2019
